[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 2037
MOTION FOR SUMMARY JUDGMENT [108]
The motion for summary judgment is based on the Home Improvement Act. It is claimed that there was no written contract, and, therefore, this action, or at least part of it, is barred by Connecticut General Statutes 20-429(a).
The record before the court for the purposes of the motion for summary judgment consists of the complaint dated November 17, 1992; the answer dated January 25, 1993, which includes special defenses and counterclaims [103]; a reply to special defenses and counterclaim dated May 3, 1993 [104] and the exhibits to defendant's "Memorandum in Support of Defendant's Motion For Summary Judgment, October 5, 1993. [109] That record does not establish that the "project" was a "home improvement." See Connecticut General Statutes 20-419(4) and (8).
The motion for summary judgment is denied.
PARKER, J.